UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):October 15, 2015 OPEXA THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Texas 001-33004 76-0333165 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2635 Technology Forest Blvd., The Woodlands, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(281) 272-9331 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 15, 2015, Opexa Therapeutics, Inc. (the “Company”) issued a press release announcing that it had received a letter from The NASDAQ Stock Market LLC (“NASDAQ”) notifying the Company that it had regained compliance with NASDAQ Marketplace Rule 5550(a)(2), as the closing bid price of the Company’s common stock had been at or above $1.00 per share for at least ten consecutive trading days as of October 12, 2015. The letter further stated that this matter, which had been previously communicated to the Company in NASDAQ’s noncompliance notice dated December 5, 2014, is now closed. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press release issued by Opexa Therapeutics, Inc. on October 15, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: October 15, 2015 OPEXA THERAPEUTICS, INC. By: /s/Neil K. Warma Neil K. Warma President & Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press release issued by Opexa Therapeutics, Inc. on October 15, 2015.
